DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed May 23, 2022 are acknowledged.
Examiner acknowledges cancelled claims 3-5, 7, 9-13, 15-16, 18, 26-28, 31-34, 36-162, 177, 190 and 196.
Examiner acknowledges newly added claims 199-213.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 163-167, 169-176, 178-185, 187-198, 204-205, 207-210 and 212-213 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurijala et al., U.S. Pre Grant Publication 2020/0024795, as evidenced by Yonetake, U.S. Pre Grant Publication 2006/0286361.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 163-164, 167, 173, 180-182, 185, 192, 204-205, 209-210, Gurijala discloses composites comprising discontinuous agents such as fibers which are positioned within a substrate [abstract and 0010].  Paragraph 0068 discloses that at least 50%, at least 75% of the discontinuous agents are aligned.  Paragraphs 0022-0025 disclose discontinuous carbon fibers that can be successfully magnetized to exhibit a magnetic response.  Paragraph 0010 discloses that a plurality of continuous fibers defining the substrate.  Reference claim 55 discloses that the composite comprises a binder binding the plurality of continuous fibers [substrate] and the plurality of discontinuous agents.  Applicant’s claims are not specific to the substrate.  Examiner is corresponding the plurality of continuous fibers or the binder of Gurijala as the substrate.   Yonetake provides evidence that carbon fibers characteristically exhibit an anisotropic diamagnetic response to a magnetic field [0016].  Accordingly, Gurijala implicitly discloses that the discontinuous carbon fibers have an anisotropic diamagnetic response to a magnetic field.

	Regarding claims 165 and 183 , paragraph 0010 discloses that a plurality of continuous fibers define a substrate.  Paragraph 0036 discloses that the continuous fibers can include nylon [polyamide – thermoplastic].  

	Regarding claims 166 and 184, Reference claim 55 discloses that the composite comprises a binder binding the plurality of continuous fibers [substrate] and the plurality of discontinuous agents.  Applicant’s claims are not specific to the substrate.  Examiner is corresponding the plurality of continuous fibers or the binder of Gurijala as the substrate.   Paragraph 0060 discloses that the binder can include polyvinylidene fluoride, polyetheretherketone, polyphenylene sulfide, acrylonitrile butadiene styrene or polycarbonate.

	Regarding claims 169 and 187, the abstract and paragraph 0010 disclose that the discontinuous agents can be in the form of fibers.  Paragraph 0049 discloses that the discontinuous agents can include natural and/or synthetic material.  Paragraph 0049 also discloses that the discontinuous agents can include one or more than one type of material and can also include carbon fibers.  

	Regarding claims 170-171 and 188-189, paragraph 0054 discloses that the discontinuous agents can be coated.  Applicant’s claims 171 is not specific to the sizing.  Examiner is corresponding Applicant’s sizing as Gurijala’s coating.

	Regarding claims 172 and 191, paragraphs 0069-0070 disclose that the discontinuous agents exhibit a response to magnetic field strength of 10 T.

	Regarding claims 174 and 193, paragraph 0013 discloses that the plurality of discontinuous agents have a plurality of magnetic particles adsorbed thereto.

	Regarding claims 175-176 and 194-195, paragraph 0057 discloses that non-magnetic particles may be used instead of magnetic particles.

	Regarding claims 178 and 197, paragraph 0032 discloses that the composite can be rolled.

	Regarding claims 179 and 198, paragraph 0035 discloses that the continuous fibers may define a fabric or textile [layer].  Paragraph 0090 discloses a plurality of layers within the composite.

	Regarding claim 180-181, paragraph 0010 discloses that a plurality of continuous fibers defining the substrate.  Reference claim 55 discloses that the composite comprises a binder binding the plurality of continuous fibers [substrate] and the plurality of discontinuous agents.

	Regarding claims 208 and 213, paragraph 0090 discloses that the discontinuous fibers can be aligned parallel.

	Regarding claims 207 and 212, paragraph 0026 discloses that the discontinuous agents are substantially orthogonally aligned to the substrate.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 17, 19, 24-25, 29-30, 35, 199, 203 are rejected under 35 U.S.C. 103 as being unpatentable over Ebneth et al., U.S. Patent Number 4,481,249 in view of Fujimaki, U.S. Pre Grant Publication 2018/0016420.

	Regarding claims 1-2, 22, 30,199 and 203, Ebneth discloses a composite material comprising carbon fibers coated with a metal layer wherein the carbon fibers have a carbon content above 80% by weight and an elastic modulus of 300,000 MPa [300 GPa] [column 1, lines 43-52].  Column 1, lines 56-59 discloses that the composite materials contain metallized carbon fibers and a polymeric matrix.  Additionally, column 1, lines 63-64 discloses that the metal layer deposited on the fibers is firmly bonded to the substrate [polymeric matrix]. Column 2, lines 22-25 discloses that the reinforcing materials may be used in the form of woven or knitted fabrics [layer].   Examiner is interpreting the matrix as the substrate or the metal layer.  Applicant’s claim 1 is not specific to the substrate.  Example 3 discloses that the composite material contains 50 volume % of unidirectionally oriented fibers.  
	Ebneth is not specific to the carbon content of the carbon fibers being 94% or greater.  Ebneth does disclose a carbon content of the carbon fibers being greater than 80% by weight.  Fujimaki discloses a composite comprising a thermoplastic polyester [substrate] including a carbon fiber [abstract and 0001]. Paragraph 0027 of Fujimaki discloses chopped [discontinuous] carbon fiber. Fujimaki discloses in paragraph 0028 that the carbon fiber has a carbon content of 95% or more and an elastic modulus ranging from 35 to 250 GPa.  Paragraph 0010 of Fujimaki discloses that the composite has high strength and reduced weight.  Ebneth and Fujimaki are analogous art in that both reference disclose a composite material comprising carbon fibers having a carbon content of greater than 80% by weight and an elastic modulus of greater than 200 GPa wherein the composite also comprises a thermoplastic polyester resin.  One of ordinary skill in the art before the effective filing date of the invention would utilize the carbon fibers having a carbon content of 95% by weight or more and an elastic modulus of greater than 200 GPa of Fujimaki for the benefit of obtaining a composite material having enhanced strength and reduced weight.

	Regarding claim 6, column 2, lines 14-21 discloses that the polymeric material can include thermoplastic polyesters.

	Regarding claim 8, Ebneth is silent to the substrate comprising polybutylene terephthalate (PBT).  Ebneth does disclose thermoplastic polyesters.  Paragraph 0015 of Fujimaki discloses polybutylene terephthalate [PBT -thermoplastic polyester].  Paragraph 0010 of Fujimaki discloses that the composite has high strength and reduced weight.  Ebneth and Fujimaki are analogous art in that both reference disclose a composite material comprising carbon fibers having a carbon content of greater than 80% by weight and an elastic modulus of greater than 200 GPa wherein the composite also comprises a thermoplastic polyester resin.  One of ordinary skill in the art before the effective filing date of the invention would utilize polybutylene terephthalate as the thermoplastic polyester for the benefit of obtaining a composite material having enhanced strength and reduced weight.

	Regarding claims 17 and 19, column 1, lines 43-52 discloses carbon fibers coated with a metal layer.  Applicant’s claim 19 is not specific to the sizing.  Examiner is corresponding the metal layer as the sizing.

	Regarding claims 24-25, Ebneth does not disclose any magnetic, paramagnetic or ferromagnetic particles.

	Regarding claim 29, Ebneth is silent to the composite being wound into a roll.  Fujimaki discloses that the composite may be rolled [0032]. Paragraph 0010 of Fujimaki discloses that the composite has high strength and reduced weight.   Ebneth and Fujimaki are analogous art in that both reference disclose a composite material comprising carbon fibers having a carbon content of greater than 80% by weight and an elastic modulus of greater than 200 GPa wherein the composite also comprises a thermoplastic polyester resin.  One of ordinary skill in the art before the effective filing date of the invention would wound the composite of Ebneth into a roll for the benefit of obtaining a composite material having enhanced strength and reduced weight.

	Regarding claim 35, column 1, lines 63-64 discloses that the metal layer deposited on the fibers is firmly bonded to the substrate [polymeric matrix].  Examiner is interpreting the matrix as the substrate.  Applicant’s claim 1 from which claim 35 depends upon is not specific to the substrate.  Additionally, Applicant’s claim 35 is not specific to the binder.  Also, Applicant’s claim 1 does not exclude the binder and the substrate from being the same.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ebneth et al., U.S. Patent Number 4,481,249 in view of Fujimaki, U.S. Pre Grant Publication 2018/0016420, as evidenced by Yonetake, U.S. Pre Grant Publication 2006/0286361.
	
	Regarding claim 20, Ebneth in view of Fujimaki, above, remains relied upon for claim 1.  Ebneth and Fujimaki both disclose carbon fibers.  Yonetake provides evidence that carbon fibers characteristically exhibit an anisotropic diamagnetic response to a magnetic field [0016].  Accordingly, Ebneth and Fujimaki implicitly disclose that the discontinuous carbon fibers have an anisotropic diamagnetic response to a magnetic field.

Claims 14, 21, 23, 168, 186, 200-202, 206 and 211 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an article as recited in claim 1, further including the discontinuous fibers comprising natural fibers as recited in claim 14.  Applicant claims an article as recited in claim 1, further including the discontinuous fiber exhibiting a physical response to a magnetic field strength of 10 T.  Applicant claims an article as recited in claim 1, further including at some of the plurality of discontinuous fibers having a plurality of magnetic particles adsorbed onto as recited in claim 23.  Applicant claims an article as recited in claim 1, further including a fiber volume fraction of at least 70 vol% as recited in claim 200.  Applicant claims an article as recited in claim 1, further including the composite having a maximum cross-sectional thickness of less than 1 cm as recited in claim 201. Applicant claims an article as recited in claim 1, further including the plurality of discontinuous fibers being substantially aligned orthogonally to the substrate.
 	The closest prior art, Ebneth et al., U.S. Patent Number 4,481,249, teaches a composite material comprising carbon fibers coated with a metal layer wherein the carbon fibers have a carbon content above 80% by weight and an elastic modulus of 300,000 MPa [300 GPa] [column 1, lines 43-52].  Column 1, lines 56-59 discloses that the composite materials contain metallized carbon fibers and a polymeric matrix.  Additionally, column 1, lines 63-64 discloses that the metal layer deposited on the fibers is firmly bonded to the substrate [polymeric matrix].  Ebneth fails to teach or suggest that the discontinuous fibers comprise naturals and that the discontinuous fibers have a plurality of magnetic particles adsorbed onto.  Ebneth fails to teach or suggest that the discontinuous exhibit a physical response to a magnetic field strength of 10 T. Also, Ebneth fails to teach or suggest a fiber volume fraction of at least 70 vol%, the composite having a maximum cross-sectional thickness of less than 1 cm and the plurality of discontinuous fibers being substantially aligned orthogonally to the substrate.
	Applicant claims an article as recited in claims 163 and 181, further including carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa as recited in claims 168 and 186, respectively.  Additionally, Applicant claims an article as recited in claims 163 and 181, further including the composite having a maximum cross-sectional thickness of less than 1 cm as recited in claims 206 and 211, respectively.  The closest prior art, Gurijala et al., U.S. Pre Grant Publication 2020/0024795, teaches composites comprising discontinuous agents such as fibers which are positioned within a substrate [abstract and 0010].  Paragraph 0068 discloses that at least 50%, at least 75% of the discontinuous agents are aligned.  Paragraphs 0022-0025 disclose discontinuous carbon fibers that can be successfully magnetized to exhibit a magnetic response.  Paragraph 0010 discloses that a plurality of continuous fibers defining the substrate.  Reference claim 55 discloses that the composite comprises a binder binding the plurality of continuous fibers [substrate] and the plurality of discontinuous agents.  Applicant’s claims are not specific to the substrate.  Examiner is corresponding the plurality of continuous fibers or the binder of Gurijala as the substrate.   Gurijala fails to teach or suggest carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa.  Also, Gurijala fails to teach or suggest the composite having a maximum cross-sectional thickness of less than 1 cm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786